The opinion of the court was delivered by
Monroe, J.
This case was argued with the case of Mrs. Flora B. Cameron et als. vs. Orleans and Jefferson Railway Company, Limited, this day decided, and is so intimately connected with that case that it has been found convenient to deal with both in one opinion.
For the reasons there given, it is ordered, adjudged and decreed that the judgment appealed from be affirmed in so far as it dissolves the injunction and rejects the plaintiff’s demand, and that it be annulled, avoided and reversed in so far as it sustains the reconventional demand *83of E. M. Costello and M. D. Burke and Costello & Burke and awards them damages, the costs of the main demand to he paid by the plaintiffs and those of the reconventional demand, as also those -of the appeal, by said Costello & Burke and E. M. Costello and M. D. Burke.
Rehearing refused.